department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division number release date date date uniform issue list contact person identification_number telephone number employer_identification_number legend foundation w _ - o o l l dear this is our response to your request dated date as amended on date for a ruling under sec_2055 sec_2055 sec_642 sec_507 and sec_4941 sec_4942 sec_4943 sec_4944 and sec_4945 of the internal_revenue_code code with respect to the judicial construction of the terms of your testamentary charitable_lead_annuity_trust agreement facts you are an irrevocable testamentary charitable_lead_annuity_trust trust that is a split interest trust described in sec_4947 you were established by decedent through a living_trust that would take effect on the date of decedent’s death decedent died testate on date1 upon the death of decedent a fractional share of the property of the living_trust became distributable to your trustees to hold and administer appoint the assets of the deceased spouse's non-exempt marital trust to you your sole charitable lead beneficiary is foundation an organization that is exempt under sec_501 and classified as a private_foundation under sec_509 your remainder beneficiaries are trusts for the descendants of decedent decedent’s son and daughter are two of your three trustees two of the three estate trustees and two of the foundation’s three trustees decedent also exercised by will a limited power to according to the provisions of the trust agreement the annuity payments under the trust are to be paid to the charitable recipient or its successor_in_interest for ten years upon termination of the trust the trust corpus will be distributed per stirpes to trusts for the benefit of decedent's descendants if there are no remaining descendants the trust corpus will be distributed to foundation or a similar organization if it is a charity of a type described in sec_2055 article eight allocates certain property to you with the intent that you qualify as a charitable lead so that the value of the interest passing to charity is deductible as a charitable lead_interest under sec_2055 and sec_2522 of the code and so that the payments of the amount to charity will be deductible from the gross_income of the trust to the extent provided by sec_642 section dollar_figure of article eight sets forth the formula for determining the annual annuity amount accounting from the beginning date the annual annuity amount shall be an amount that will produce a present_value under sec_7520 of the code for the non-charitable remainder_interest equal to zero or as close to zero as possible without exceeding zero under article the trustee is prohibited from exercising any power or discretion granted by state law that would be inconsistent with your qualification as a charitable_lead_trust under sec_2055 article dollar_figure provides that no amount may be paid to or for_the_use_of any person other than a qualified_organization during the term of trust decedent’s united_states estate and generation-skipping_transfer_tax return form_706 was timely filed on schedule o of form_706 decedent’s estate claimed a charitable deduction under sec_2055 for the present_value of the property passing to you the estate received a closing letter from the internal_revenue_service service accepting the estate_tax_return as filed on date2 article four of decedent's will gives the fiduciaries full powers to hold retain invest reinvest sell and manage real or personal_property in order to conclude the administration of the estate your trustees state that they must determine with certainty the annual annuity amount to be paid on date3 your trustees with the consent of foundation and the remainder beneficiaries and with notice to the state attorney general's office filed a complaint with the state probate_court requesting in part that the court construe the formula for determining the annuity amount to permit variable ascending annuity payments commencing on decedent’s date of death and continuing for the 10-year annuity term with annuity payments made to ascend each year by percent of the prior year’s payment over the annuity term rather than a straight-line annuity_payment over the 10-year term your complaint explained that construing the formula as a straight-line annuity would make it unlikely that the trustees could make the annuity payments over the entire term therefore the trustees would be unable to satisfy decedent’s intentions regarding the gift of the lead annuity interest to the charitable_beneficiary you provided schedules showing a comparison to the straight-line method that demonstrated that a variable ascending annuity_payment method would result in a higher total payout to foundation on date4 the state probate_court upon finding your material allegations to be true and the relief you requested to be in the best interests of your beneficiaries and in a manner that conforms the terms of your trust to decedent's intent and achieves decedent’s tax objectives issued an order construing that both straight_line and variable ascending annuity_payment formulas are actuarial equivalents of one another based on the sec_7520 rate applicable at the settlor’s death and either form of payment is permitted under section dollar_figure of article eight of the trust agreement on dates the state probate_court agreed to your request to issue a supplemental order construing the trust agreement upon finding your material allegations to be true and the relief you requested to be in the best interests of your beneficiaries and in a manner that conforms the original yet ambiguous terms of your trust to decedent’s intent and achieves decedent’s tax objectives issued a final modified order construing that variable ascending annuity payments based on the sec_7520 rate applicable at the settlor’s death is permitted under section dollar_figure of article eight of the trust agreement the court order is subject_to the condition that the trustees request and receive a favorable private_letter_ruling from the service rulings requested you requested the following rulings the terms of the charitable_lead_trust as construed by the state court’s order to permit variable ascending annuity payments commencing on the decedent’s death and continuing for the 10-year annuity term will satisfy the requirements of sec_2055 and therefore property of the taxable_estate of the decedent passing to the charitable_lead_trust will qualify for a charitable deduction under sec_2055 the charitable_lead_trust will be allowed a deduction under sec_642 for each taxable_year in an amount equal to the annuity amount_paid from the charitable lead trust’s gross_income during such taxable_year in accordance with the charitable lead trust’s terms as construed by the state court’s order to permit variable ascending annuity payments commencing on the decedent's death and continuing for the 10-year annuity term except that no charitable deduction will be allowed for any amounts allocable to the trust’s unrelated_business_income for the taxable_year the construction of the terms of the charitable_lead_trust by the state court's order allowing ascending annuity payments over the 10-year annuity term will not constitute a termination under sec_507 of the code of the charitable lead trust’s private_foundation_status the construction of the terms of the charitable_lead_trust by the state court’s order allowing ascending annuity payments over the 10-year annuity term will not be self- dealing under sec_4941 the construction of the terms of the charitable_lead_trust by the state court's order allowing ascending annuity payments over a 10-year annuity term will not subject the charitable_lead_trust to tax on the undistributed_income_of_a_private_foundation under sec_4942 the construction of the terms of the charitable_lead_trust by the state court’s order allowing ascending annuity payments over a 10-year annuity term will not subject the charitable_lead_trust to tax_on_excess_business_holdings under sec_4943 the construction of the terms of the charitable_lead_trust by the state court’s order allowing ascending annuity payments over the 10-year annuity term will not be an investment which jeopardizes charitable purposes subject_to tax under sec_4944 the construction of the terms of the charitable_lead_trust by the state court’s order allowing ascending annuity payments over a 10-year annuity term will not be a taxable_expenditure under sec_4945 to the extent that the construction of the terms of the charitable_lead_trust by the state court's order allowing ascending annuity payments over the 10-year annuity term is a transaction with respect to the charitable lead trust's interest or expectancy in property held by the estate the living_trust or the non-exempt marital trust such transaction will not be self-dealing under sec_4941 law sec_507 states that the status of any organization as a private_foundation shail be terminated if with respect to such organization there have been willful repeated acts or failures to act or a willful and flagrant act or failure to act giving rise to liability for tax under chapter and b the secretary notifies such organization that by reason of subparagraph a such organization is liable for the tax imposed by subsection c and either such organization pays the tax imposed by subsection c or any portion not abated under subsection g or the entire amount of such tax is abated under subsection g sec_642 provides in part that in the case of an estate_or_trust there shall be allowed as a deduction in computing its taxable_income in lieu of the deduction allowed by sec_170 any amount of the gross_income without limitation which pursuant to the terms of the governing instrument is during the taxable_year paid for a purpose specified in sec_170 sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2055 provides that for purposes of the tax imposed by sec_2001 the values of the taxable_estate shall be determined by deducting from the value of the gross_estate the amount of all bequests legacies devises or transfers to or for_the_use_of charitable religious scientific literary or educational organizations described in sec_2055 through a sec_2055 provides that where an interest in property other than an interest described in sec_170 passes or has passed_from_the_decedent to a person or for a use described in sec_2055 and an interest other than an interest which is extinguished upon the decedent's death in the same property passes or has passed for less than an adequate_and_full_consideration in money_or_money's_worth from the decedent to a person or for a use not described in sec_2055 no deduction shall be allowed under sec_2055 for the interest that passes or has passed to the person or for a use described in sec_2055 unless - a in the case of a remainder_interest such interest is in a_trust which is a charitable_remainder_annuity_trust or a charitable_remainder_unitrust described in sec_664 or a pooled_income_fund described in sec_642 or b in the case of any other interest such interest is in the form of a guaranteed annuity or is a fixed percentage distributed yearly of the fair_market_value of the property to be determined yearly sec_4941 imposes a tax on each act of self-dealing between a disqualified_person and a private_foundation to be paid_by the self-dealer who participates in the act of self-dealing sec_4941 states that for purposes of this section the term self-dealing means any direct or indirect - a d b o o m n sale_or_exchange or leasing of property between a private_foundation and a disqualified_person lending of money or other extension of credit between a private_foundation and a disqualified_person furnishing of goods services or facilities between a private_foundation and a disqualified_person payment of compensation or payment or reimbursement of expenses by a private_foundation to a disqualified_person transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation and agreement by a private_foundation to make any payment of money or other_property to a government_official as defined in sec_4946 other than an agreement to employ such individual for any period after the termination of his government service if such individual is terminating his government service within a 90-day period sec_4942 imposes a tax on the undistributed_income_of_a_private_foundation for any taxable_year sec_4943 imposes a tax on the excess_business_holdings of any private_foundation in a business_enterprise during any taxable_year which ends during the taxable_period a tax equal to percent of the value of such holdings sec_4944 imposes an excise_tax against the private_foundation and its management for investing any amount in such a manner as to jeopardize the carrying out of any of its exempt purposes sec_4945 imposes excise_taxes on each taxable_expenditure made by a private_foundation sec_4945 states that the term taxable_expenditure means any amount_paid or incurred by a private_foundation for the purposes described in sec_4945 through d sec_4947 provides generally that a non-exempt split-interest trust will be subject_to sec_507 sec_508 sec_4941 sec_4943 sec_4944 and sec_4945 if a charitable income estate or gift_tax deduction was allowed for any portion of the trust and if any of the unexpired interests in the trust are devoted to noncharitable purposes sec_4947 states in pertinent part that sec_4943 and sec_4944 shall not apply to a_trust which is described in subsection a if i ii all the income_interest and none of the remainder_interest of such trust is devoted solely to one or more of the purposes described in sec_170 and all amounts in such trust for which a deduction was allowed under sec_170 sec_545 sec_642 sec_2055 sec_2106 or sec_2522 have an aggregate value not more than percent of the aggregate fair_market_value of all amounts in such trust sec_1_642_c_-1 of the income_tax regulations regulations provides that any part of the gross_income of a_trust which pursuant to the governing instrument is paid during a taxable_year for a charitable purpose shall be allowed as a deduction to the trust sec_20_2055-2 of the estate_tax regulations estate_tax regulations states that if a_trust is created or property is transferred for both a charitable and a private purpose a deduction may be taken of the value of the charitable beneficial_interest only insofar as that interest is presently ascertainable and hence severable from the noncharitable interest as of the date of death sec_20_2055-2 provides that where an interest in property passes or has passed_from_the_decedent for charitable purposes and an interest in the same property passes or has passed_from_the_decedent for private purposes for less than an adequate_and_full_consideration in money or money’s worth no deduction is allowed under sec_2055 of the code for the value of the interest which passes or has passed for charitable purposes unless the interest in property is a deductible_interest described in sec_20_2055-2 sec_20_2055-2 provides in part that a deductible_interest includes a charitable interest in the form of a guaranteed_annuity_interest the term guaranteed_annuity_interest means the right pursuant to the instrument of transfer to receive a guaranteed annuity a guaranteed annuity is an arrangement under which a determinable amount is paid periodically but not less often than annually for a specified term of years of for the life or lives of certain individuals each of whom must be living at the date of death of the decedent and can be ascertained at such date only one or more of the following individuals may be used as measuring lives the decedent's spouse and an individual who with respect to all remainder beneficiaries other than charitable organizations described in sec_170 sec_2055 or sec_2522 is either a lineal ancestor or the spouse of a lineal ancestor of those beneficiaries an amount is determinable if the exact amount which must be paid under the conditions specified in the instrument of transfer can be ascertained as of the appropriate valuation_date for example the amount to be paid may be a stated sum for a term of years or for the life of the decedent’s spouse at the expiration of which it may be changed by a specified amount but it may not be redetermined by reference to a fluctuating index such as the cost of living index sec_20_2055-2 provides that a charitable interest is a guaranteed_annuity_interest only if it is a guaranteed_annuity_interest in every respect sec_20_2055-2 provides that where a guaranteed_annuity_interest is in trust the governing instrument of the trust may provide that income of the trust in excess of the amount required to pay the guaranteed_annuity_interest shall be paid to or for_the_use_of a charity nevertheless the amount of the deduction under sec_2055 of the code is limited to the fair_market_value of the guaranteed_annuity_interest sec_53_4943-10 of the foundation and similar excise_taxes regulations foundation regulations states that except for certain activities that are program-related or produce passive_income under sec_4943 of the code the term business_enterprise includes the active_conduct_of_a_trade_or_business including any activity which is regularly carried on for the production_of_income from the sale_of_goods or the performance of services and which constitutes an unrelated_trade_or_business under sec_513 sec_53_4944-1 states generally that if a private_foundation as defined in sec_509 invests any amount in such a manner as to jeopardize the carrying out of any of its exempt purposes sec_4944 imposes an excise_tax on the making of such investment the tax imposed by sec_4944 and this paragraph shall apply to investments of either income or principal sec_53_4947-1 states generally that the provisions of sec_507 shall not apply to a_trust described in sec_4947 or by reason of any payment to a beneficiary that is directed by the terms of the governing instrument of the trust and is not discretionary with the trustee or in the case of a discretionary payment by reason of or following the expiration of the last remaining charitable interest in the trust sec_53_4946-1 states that for purposes of sec_4941 only the term disqualified person’ shall not include any organization which is described in sec_501 other than an organization described in sec_509 sec_53_4947-2 provides the general_rule that sec_4943 and sec_4944 do not apply to a split- interest trust described in sec_4947 if i ii all the income_interest and none of the remainder_interest of the trust is devoted solely to one or more of the purposes described in sec_170 and all amounts in the trust for which a deduction was allowed under sec_170 sec_545 sec_556 sec_642 sec_2055 sec_2106 or sec_2522 have an aggregate value at the time for which the deduction was allowed of not more than percent of the aggregate fair_market_value of all amounts in the trust after the payment of estate_taxes and all other liabilities or a deduction was allowed under sec_170 sec_545 sec_556 sec_642 sec_2055 sec_2106 or sec_2522 for amounts payable under the terms of the trust to every remainder beneficiary but not to any income_beneficiary sec_53_4947-2 states that for purposes of sec_4947 the term ‘income interest’ shall include an interest in property transferred in trust which is in the form of a guaranteed_annuity_interest analysis issue sec_2055 of the code on the date of decedent’s death the living_trust constituted a guaranteed lead annuity_trust under sec_2055 thus on the date of decedent’s death decedent's_estate was entitled to a charitable deduction under sec_2055 for the present_value of the charitable interest under the trust the state court’s construction an event that occurred after the date of decedent’s death does not affect the charitable qualification of the trust or the estate’s eligibility for a charitable deduction for that interest accordingly based on the information submitted and the representations made we conclude on the date of decedent’s death the trust satisfied the requirements under sec_2055 therefore pursuant to sec_2055 decedent’s estate is entitled to the charitable deduction claimed on decedent’s original form_706 for the present_value of the charitable interest established under the trust on the date of decedent’s death issue sec_642 of the code sec_642 provides in part that in the case of an estate_or_trust there shall be allowed as a deduction in computing its taxable_income in lieu of the deduction allowed by sec_170 any amount of the gross_income without limitation which pursuant to the terms of the governing instrument is during the taxable_year paid for a purpose specified in sec_170 sec_1_642_c_-1 provides that any part of the gross_income of a_trust which pursuant to the governing instrument is paid during a taxable_year for a charitable purpose shall be allowed as a deduction to the trust in 305_us_188 the supreme court held that property received in the settlement of a bona_fide will_contest is treated for federal_income_tax purposes as passing to the beneficiaries by inheritance in 99_fsupp_801 d c pa the court held applying principles derived from lyeth that amounts distributed to a charity pursuant to an agreement comprising a will_contest were made pursuant to the terms of the will the court concluded that the income from the property that was distributed to the charity was permanently set_aside for a charitable purpose and allowed a deduction for these amounts for the years prior to the year that the parties entered into the settlement agreement in 159_fsupp_34 d c conn decedent left two conflicting wills - one which left of the residue of decedent’s estate to certain charities and another which left the entire residue to non-charitable legatees after decedent's death a controversy arose among the beneficiaries of the two wills the controversy was resolved in a written compromise_agreement between the two sets of beneficiaries under which of the residue passed to the charities named in one of the wills payments made to the charities under the written compromise_agreement were held to be made pursuant to the will in 677_f2d_53 9th cir cert_denied 459_us_909 although the testator’s will directed that the entire residue go to charitable causes as a result of a will_contest by the testator’s sister which was eventually settled only a portion of the residue was actually distributed to charitable trusts the district_court held that income from the estate could not be said to be permanently set_aside as required under sec_642 during the period of the will_contest when the resolution resulted in a partial_distribution to noncharitable beneficiaries in granting summary_judgment in favor of the government's disallowance of the deduction the court held that tax benefits could only be recognized for those funds that were actually received by the charitable concerns revrul_59_15 1959_1_cb_164 citing emanuelson held that a settlement agreement arising from a will_contest qualifies as a governing instrument we conclude that the construction of trust’s formula for determining the annuity amount to permit variable ascending annuity payments resolves a genuine ambiguity in trust and therefore the court order issued date5 will be treated as the settlement of a bona_fide contest payments of gross_income made under that construction will be considered pursuant to the terms of the governing instrument within the meaning of sec_642 issue sec_507 of the code termination of private_foundation_status generally the provisions of sec_507 do not apply to a_trust described in sec_4947 or by reason of any payment to a beneficiary that is directed by the terms of the governing instrument of the trust and is not discretionary with the trustee or in the case of a discretionary payment by reason of or following the expiration of the last remaining charitable interest in the trust see sec_53_4947-1 your trust agreement sets forth the terms for payment to the charitable lead and remainder beneficiaries the judicial construction of your trust agreement to construe the ambiguous formula for determining the annual annuity payable to your charitable lead beneficiary is not discretionary with the trustees and conforms the terms of the trust agreement to the decedent’s charitable intent the judicial construction of the trust terms simply established the rights of the parties and this and the following rulings are based upon this conclusion such construction will not cause a termination of your private_foundation_status under sec_507 issue sec_4941 of the code self-dealing sec_4941 imposes an excise_tax on each act of self-dealing between a disqualified_person and a private_foundation sec_53_4946-1 provides that for purposes of sec_4941 the term disqualified_person does not include any organization described in sec_501 other than an organization described in sec_509 thus the foundation is not a disqualified_person with respect to you while you are treated as a private_foundation for certain purposes you also are or may become a disqualified_person with respect to foundation for instance as a substantial_contributor however the judicial construction of the ambiguous terms of the trust agreement to permit variable ascending annuity payments to the foundation is not an act of self-dealing because it is not described in sec_4941 through f there is no improper use or transfer of foundation assets or other impermissible transaction between you and foundation foundation will be receiving a payment of the annuity amount as directed by the terms of the governing instrument issue sec_4942 failure to distribute income sec_4947 provides that a split-interest trust is treated as a private_foundation for purposes of several code sections including and however sec_4942 is not applicable to you issue sec_4943 excess_business_holdings sec_4943 imposes on the excess_business_holdings of any private_foundation in a business_enterprise during any taxable_year which ends during the taxable_period a tax equal to percent of the value of such holdings the term business_enterprise includes the conduct_of_a_trade_or_business including any activity which is regularly carried on for the production_of_income from the sale_of_goods or the performance of services and which constitutes an unrelated_trade_or_business under sec_513 see sec_53_4943-10 the judicial construction of the terms of your trust agreement to allow variable ascending annuity payments would not trigger an excise_tax on excess_business_holdings because it is not an acquisition within the meaning of the foundation regulations that would change the amount of your holdings in any business_enterprise issue sec_4944 jeopardizing investments sec_4944 imposes an excise_tax on a private_foundation that invests any amount in such a manner as to jeopardize the carrying out of any of its exempt purposes equal to percent of the amount so invested for each year in the taxable_period the tax imposed by sec_4944 applies to investments of either income or principal see sec_53_4944-1 the judicial construction of the terms of your trust agreement to allow variable ascending annuity payments would not trigger the excise_tax for investing amounts in such a manner as to jeopardize the carrying out of your exempt purposes because it does not constitute an investment of your income or principal issue sec_4945 taxable_expenditures sec_4945 imposes excise_taxes on each taxable_expenditure made by a private_foundation the term taxable_expenditure means any amount_paid or incurred by a private_foundation for the purposes described in sec_4945 through d including any amount_paid or incurred by a private_foundation for a purpose other than one specified in sec_170 the judicial construction of the terms of your trust agreement to allow variable ascending annuity payments is not a taxable_expenditure described in sec_4945 because it is made for a purpose specified in sec_170 within the meaning of sec_4945 in fulfillment of the charitable_lead_annuity requirement issue charitable lead trust’s interest or expectancy in property sec_4941 as discussed above the judicial construction of the ambiguous terms of your trust agreement to permit variable ascending annuity payments to the foundation is not an act of self-dealing because it is not described in sec_4941 through f there is no impermissible transaction with respect to foundation’s interest or expectancy in property held by the estate since there is no self-dealing transaction the estate administration exception in sec_53 d - b does not apply to these facts conclusion accordingly based on the foregoing we rule as follows the terms of the charitable_lead_trust as construed by the state court’s order to permit variable ascending annuity payments commencing on the decedent's death and continuing for the 10-year annuity term will satisfy the requirements of sec_2055 for a guaranteed_annuity_interest ie an arrangement under which a determinable amount is paid periodically but not less often than annually for a specified term of years and therefore property of the taxable_estate of the decedent passing to the charitable_lead_trust will qualify for a charitable deduction under sec_2055 the charitable_lead_trust will be allowed a deduction under sec_642 for each taxable_year in an amount equal to the annuity amount_paid from the charitable lead trust's gross_income during such taxable_year in accordance with the charitable lead trust’s terms as construed by the state court’s order to permit variable ascending annuity payments commencing on decedent's death and continuing for the 10-year annuity term except that no charitable deduction will be allowed for any amounts allocable to the trust's unrelated_business_income for the taxable_year the construction of the terms of the charitable_lead_trust by the state court’s order allowing ascending annuity payments over the 10-year annuity term will not constitute a termination under sec_507 of the charitable lead trust’s private_foundation_status the construction of the terms of the charitable_lead_trust by the state court’s order allowing ascending annuity payments over the 10-year annuity term will not be self- dealing under sec_4941 the construction of the terms of the charitable_lead_trust by the state court’s order allowing ascending annuity payments over a 10-year annuity term will not subject the charitable_lead_trust to tax on the undistributed_income_of_a_private_foundation under sec_4942 the construction of the terms of the charitable_lead_trust by the state court’s order allowing ascending annuity payments over a 10-year annuity term will not subject the charitable_lead_trust to tax_on_excess_business_holdings under sec_4943 the construction of the terms of the charitable_lead_trust by the state court's order allowing ascending annuity payments over the 10-year annuity term will not be an investment which jeopardizes charitable purposes subject_to tax under sec_4944 the construction of the terms of the charitable_lead_trust by the state court's order allowing ascending annuity payments over a 10-year annuity term will not be a taxable_expenditure under sec_4945 to the extent that the construction of the terms of the charitable_lead_trust by the state court’s order allowing ascending annuity payments over the 10-year annuity term is a transaction with respect to the charitable lead trust’s interest or expectancy in property held by the estate the living_trust or the non-exempt marital trust such transaction will not be self-dealing under sec_4941 this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because it could help resolve questions concerning your federal_income_tax status this ruling should be kept in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely ronald shoemaker manager exempt_organizations technical group notice enclosure
